IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          : No. 40 DB 2015 (No. 34 RST 2015)
                                          :
                                          :
JAMES W. GERLACH                          : Attorney Registration No. 32165
                                          :
PETITION FOR REINSTATEMENT                :
 FROM RETIRED STATUS                      : (Chester County)


                                      ORDER


PER CURIAM


       AND NOW, this 27th day of May, 2015, the Report and Recommendation of

Disciplinary Board Member dated May 15, 2015, is approved and it is ORDERED that

James W. Gerlach, who has been on retired status, has never been suspended or

disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.